Citation Nr: 1617992	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in January 2015, at which time the Board remanded it to provide the Veteran with a VA examination to determine the nature and etiology of any current bilateral hearing loss found.  The Veteran was provided with a VA audiological examination in March 2015.  Accordingly, the Board finds that there has been substantial compliance with the directives of the January 2015 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that its previous Remand also addressed the issue of entitlement to service connection for tinnitus.  However, in an April 2015 rating decision, the RO granted entitlement to service connection for tinnitus.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a tinnitus, and the issue is no longer before the Board.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in May 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran underwent VA examinations in March 2008 and March 2015.  The VA examiners reviewed the medical evidence and lay statements and performed audiological examinations.  All offered opinions were accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the Board finds the examinations to be sufficient and adequate for determination of service connection.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his hearing by a competent representative from Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of his hearing loss.  The VLJ also questioned the Veteran regarding outstanding evidence that may have substantiated his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a hearing loss disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As detailed below, there is no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In the present case, the evidence is against finding that the Veteran has a current hearing loss disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385 (2015), hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  Id. 

Here, the Veteran filed a claim of entitlement to service connection for hearing loss due to acoustic trauma in February 2006.  

Audiometric testing at March 2008 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 5
10
5
0
LEFT
20
 5
5
10
10

Speech recognition scores using the Maryland CNC word list were 100 percent in his right ear and 100 percent in his left ear.

In support of his claim, the Veteran submitted a private audiogram dated in April 2008 which revealed audiometric findings more severe than those reported during the March 2008 examination.  The April 2008 audiological examination report did not provide an interpretation of the results of the audiogram.  The charted results of the April 2008 audiometry reflect puretone threshold levels of 25, 20, 25, and 20 decibels at 500, 1000, 2000 and 4000 Hertz, respectively, in the right ear, and 35, 30, 30, and 25 decibels at 500, 1000, 2000 and 4000 Hertz, respectively, in the left ear.  Speech discrimination ability was 96 percent in the right ear and 92 percent in the left ear.  It was not indicated whether or not the Maryland CNC word list was utilized in the testing.  In its January 2015 Remand, the Board directed that the Veteran be provided with a new VA examination to determine whether his current hearing loss met the criteria to establish a hearing loss disability.

Pursuant to the Board's January 2015 Remand, the Veteran was provided with another VA audiological examination in March 2015.  Audiometric testing at the Veteran's March 2015 examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 15
20
10
5
LEFT
15
 10
20
20
10

Speech recognition scores using the Maryland CNC word list was 100 percent for the right ear and 100 percent for the left ear.

While left ear hearing loss meeting the criteria for hearing loss disability was reflected on an uninterpreted April 2008 private audiometric chart, VA audiological examinations performed in March 2008 and March 2015, with results interpreted by audiologists, demonstrate that the Veteran did not have an auditory threshold of 40 decibels or more at any relevant frequency, nor did he have an auditory threshold of 26 decibels or greater in three relevant frequencies.  Speech recognition scores were greater than 94 percent.  The Board finds the VA audiologists bilateral ear reported findings to be more probative than the isolated uninterpreted April 2008 audiometric chart indications with regard to the left ear.  Therefore, while the Veteran has some level of hearing loss, the foregoing VA audiometric and speech recognition findings do not show a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher thresholds indicate some degree of hearing loss).

While the Veteran may be competent to state that he has hearing difficulty, as a layperson, he is not competent to diagnose a hearing loss disability as defined by 38 C.F.R. § 3.385 (2015).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether there is a hearing loss disability for VA purposes requires specialized testing, and there is no indication that the Veteran has any audiological training.  Moreover, the March 2008 and March 2015 VA audiological examinations were conducted by audiologists, included a review of the claims file, considered the Veteran's lay statements, and included audiometric testing that was deemed by the examiners to have produced valid results.  Although the April 2008 private audiogram revealed audiometric findings more severe than those reported on the VA audiograms, the audiogram was not accompanied by any interpretation of the results, nor was it clear that the controlled speech discrimination tests utilized the Maryland CNC word list, as required by VA regulation.  Thus, the Board affords the VA examination reports significantly more probative weight than the Veteran's lay assertions and the April 2008 audiogram as to the presence of his claimed hearing loss disability. 

As the most probative evidence of record reflects that the Veteran does not have a current hearing loss disability for VA purposes, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against entitlement to service connection for a bilateral hearing loss disability, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


